          Case: 1:19-cv-02411-JG Doc #: 13 Filed: 12/11/19 1 of 2. PageID #: 202



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CORRIONNE LAWRENCE,                                      Case No. 1:19-cv-02411
                         Plaintiff,
                                                         Judge James S. Gwin
    vs.
CUYAHOGA COUNTY, et al.                                  Magistrate Judge David A. Ruiz

                         Defendants.

                  PLAINTIFF’S PRELIMINARY ESTIMATE OF FEES AND EXPENSES

          Per the Court’s order, Doc. No. 7, Plaintiff submits the following preliminary budget

projections. This estimate is approximate and anticipates mutual cooperation in discovery. These

estimates do not include the costs of any appellate work, including any interlocutory appeals.

This preliminary estimate does not factor in the bifurcation of proceedings that Defendants have

expressed that they intend to request, which would also necessarily increase the anticipated fees

and costs by multiplying and delaying these proceedings.

                          Attorneys’ Fees                                         Costs
 Preliminary fact investigation and filing complaint         $75,000 Depositions           $100,000
 Procedural motions practice                                 $55,000 Experts                $50,000
 Discovery                                                  $200,000 Witness Fees            $2,000
 Expert development                                          $30,000 ESI vendor             $20,000
 Dispositive motions practice                               $150,000 Travel expenses         $2,000
 Settlement negotiations                                     $15,000 Other                   $5,000
 Trial (including preparation)                              $250,000
                                       Estimated fees total $775,000   Estimated costs total $179,000
                                                                        Combined estimate $954,000




                                              Page 1 of 2
      Case: 1:19-cv-02411-JG Doc #: 13 Filed: 12/11/19 2 of 2. PageID #: 203



Dated: December 11, 2019           Respectfully submitted,

                                   THE CHANDRA LAW FIRM LLC

                                   /s/Ashlie Case Sletvold
                                   Ashlie Case Sletvold (0079477)
                                   Subodh Chandra (0069233)
                                   Brian Bardwell (0098423)
                                   The Chandra Law Building
                                   1265 W. 6th St., Ste. 400
                                   Cleveland, OH 44113
                                   216.578.1700 Phone
                                   216.578.1800 Fax
                                   Ashlie.Sletvold@ChandraLaw.com
                                   Subodh.Chandra@ChandraLaw.com
                                   Brian.Bardwell@ChandraLaw.com

                                   Attorneys for Plaintiff Corrionne Lawrence




                                    Page 2 of 2
